            Case 1:20-cv-03079-ER Document 3 Filed 04/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUIRY ALCANTARA,

                             Petitioner,
                                                                    20 Civ. 3079 (ER)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
KEYSER,                                                      OR IFP APPLICATION

                             Respondent.

EDGARDO RAMOS, United States District Judge:

        Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. To

proceed with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the

$5.00 filing fee, or request authorization to proceed in forma pauperis (“IFP”), that is, without

prepayment of fees, by submitting a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

        Petitioner submitted the petition without the filing fee or an IFP application. Within

thirty days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete

and submit the attached IFP application. If Petitioner submits the IFP application, it should be

labeled with docket number 1:20-CV-3079 (ER). If the Court grants the IFP application,

Petitioner will be permitted to proceed without prepayment of fees. See § 1915(a)(1).

        A copy of this Order will be mailed to Petitioner. No answer shall be required at this

time. If Petitioner fails to comply with this order within the time allowed, the Court will deny

the petition.
           Case 1:20-cv-03079-ER Document 3 Filed 04/21/20 Page 2 of 4



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       It is SO ORDERED.

 Dated:   April 21, 2020
          New York, New York

                                                             EDGARDO RAMOS
                                                           United States District Judge




                                                2
Case 1:20-cv-03079-ER Document 3 Filed 04/21/20 Page 3 of 4




                                                        (     ) (   )
Case 1:20-cv-03079-ER Document 3 Filed 04/21/20 Page 4 of 4
